               Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 1 of 49

           THOMAS R. BURKE (CA State Bar No. 141930)
       1   thomasburke@dwt.com
           DAVIS WRIGHT TREMAINE LLP
       2   505 Montgomery Street, Suite 800
           San Francisco, California 94111
       3   Telephone:     (415)276-6500
           Facsimile:     (415)276-6599
       4
           THOMAS R. BURKE (CA State Bar No. 141930)
       5   thomasburke@dwt.com                                                         so •
           DAVIS WRIGHT TREMAINE LLP
       6   505 Montgomery Street, Suite 800ss
           San Francisco, California 94111
       7   Telephone:       (415) 276-6500
           Facsimile:       (415)276-6599
       8
           KATHERINE M. BOLGER {pro hac vice forthcoming)
       9   kateboiger@dwt.com
           JOHN M. BROWNING (pro hac vice forthcoming)
      10   johnbrowning@dwt.com
CIh        KATHLEEN E. FARLEY {pro hac vice forthcoming)
H-1
      11   kathleenfarley@dwt.com
W          DAVIS WRIGHT TREMAINE LLP
Z     12   1251 Avenue of the Americas, 21st Floor
HH

<          New York, New York 10020
      13   Telephone: (212)489-8230
           Facsimile: (212)489-8340
      14
H
H
           Attorneys for Non-Party Journalist
      15   Ryan Mac
K
a
      16                                 UNITED STATES DISTRICT COURT
2
      17                              NORTHERN DISTRICT OF CALIFORNIA
l-H

>     18                                      SAN FRANCISCO DIVISION
<
Q
      19

      20
           VERNON UNSWORTH,                        CV jl<;SN« 80 224MISC
                                      Plaintiff,             (C.D. Gal. No. 18-CV-08048-SVW-JC)
      21

                      vs.
                                                             DECLARATION OF RYAN MAC IN
      22                                                     SUPPORT OF MOTION TO QUASH           ^
           ELON MUSK,                                        SUBPOENA ISSUED FROM A CIVIL
      23                                                     CASE PENDING BEFORE THE UNITED
                                      Defendant.             STATES DISTRICT COURT FOR THE
      24                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                             AND SERVED ON NON-PARTY
      25                                                     JOURNALIST RYAN MAC

      26                                                     Hearing Date: October 18, 2019
                                                             Hearing Time: 9:00 a.m.
      27

      28



           DECL. OF RYAN MAC IN SUPPORT OF MOTION TO QUASH
           Case No.
             Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 2 of 49



       1              I, RYAN MAC, declare under penalty of perjury pursuant to the laws of the United States
       2   of America:

       3        1.        I am a reporter for BuzzFeed News ("BuzzFeed") and am based in BuzzFeed's San
       4   Francisco office. I make this declaration based on my personal knowledge and submit this

       5   declaration, together with the exhibits annexed hereto, in supportof the accompanying motion to
       6   quash subpoenas (the "Subpoenas") that were served on me by plaintiff Vemon Unsworth and
       7   defendant Elon Musk in an action currently pending before the United States Court for the Central

       8   District of California. Unsworth v. Musk, Case No. 18-cv-08048-SVW-JC (C.D. Cal.) (the

       9   "Defamation Action"). I am not a party to the Defamation Action.

      10       2.         On June 21, 2018, BuzzFeed published an article that I wrote with two other
Ph
hJ
hJ
      11   BuzzFeed reporters entitled "Elon Musk Has Always Been at War with the Media" (the "Musk at
      12   War" Article), a true and correct copy of which is annexed hereto as Exhibit A.

      13       3.         On August 29, 2018, BuzzFeed published an article I wrote entitled "The Cave
      14   Rescuer Elon Musk Called A 'Pedo' Has Lawyered Up And Is Preparing A Libel Claim" (the
H
H     15   "August 29 Article"), a true and correct copy of which is annexed hereto as Exhibit B.
X
O
      16       4.         On September 4, 2018, BuzzFeed published an article 1wrote entitled "In a New
2
      17   Email, Elon Musk Accused a Cave Rescuer of Being a 'Child Rapist' and Said He 'Hopes'
C/3
h—t

>     18 There's a Lawsuit (the "September4 Article"), a true and correct copy of which is annexed hereto
<
Q
      19   as Exhibit C.

      20        5.        The September 4 Article republishes two emails that Musk sent me on August 30,
      21   2019. As the September 4 Article reports, the first email was not "off the record" because
      22   "BuzzFeed News did not agree to that condition of the correspondence" and the secondemail was
      23   not "on background" because "BuzzFeed News again did not agree to those terms."

      24        6.        I have never spoken with Musk (either in person or telephonically). Upon information
      25   and belief, all of my written communications with Musk are available to Musk.
      26                  I declare under penalty of perjury underthe laws of the United States of Americathat
      27   the foregoing is true and correct. Executed this 12th day of September, 2019 at San Francisco,
      28   California.


                                                             -1-
           DECL. OF RYAN MAC IN SUPPORT OF MOTION TO QUASH
           Case No.
                                   DAVIS WRIGHT TREMAINE LLP

         tsJN>rOK>K)Mt^JK>NJ   —     —   —   —
                                                 ^    to       30-.j3NVi^!-^tO   —




S" ^
vc r
3   's
                                                                                     Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 3 of 49
?   >       Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 4 of 49
        *




                                EXHIBIT A
El9n Musk Case 3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 5 of 49
                                                                            Page 1 of 21




             BuzzFeedXews                                                                                                REPORTING TO YOU




                                                                                                          T^r'Comryfor Smz?esd




                                                  Who do you IhirUt •own** ihf
                                                                           tMMuM




              IV* MO nsM « w>« w
              incmie'ns ptoWclofiBtHwpijS
              irai sar» puCAc a lOO siupc 4 >>
                                                                                                                     y       iwwnersihepuUKC»irat«ihe
                                                                                                                             t)Oe & track ihe er«cU>fl<iy score
              oetMkkiy li t «ma/in(| tiuu yui 0
                                                                                                                             Tumalist, e<Moi & publication
              nsunerodv nrc0cr>tic4il (nai   W
                                                                                                                             liPiavoa




                                                                                                                ^ 5 ^ many (K»»* tv«S«
                                                                                       S knon lun woBsame p«nen ix3isri$ mv t00S)r «nS »asr>
                                                                                               XIOW Jownos hound me conflanlly la tnWvws
                                                                                                                    1 * TviMia' »   • Item nw




                                                                                                       ftotf on Twitle^ IS
                                                                      wyf' «ff<7<»iiuui9 o«« • imnf miflt I'm tlimkHIQ at
                                                                      ihe rnonienu i>o(ca'eiuiiy catted corporate bs
                                                                            IS really lust t»nat propaganda




             TECH




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesIa-spacex-war-pre... 9/12/2019
Elpn Musk Case 3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 6 of 49
                                                                            Page 2 of 21




             Elon Musk Has Always
             Been At War With The
             Media
             Some say Musk's paranoia and late-night Twitter rants
             reveal a billionaire cracking under pressure. But those
             who know him best say this is nothing new.

                      Caroline O'Donovan
                      BuzzFeed News Reporter


                      Charlie Warzel


             e        BuzzFeed Staff


                      Ryan Mac
                      BuzzFeed News Reporter


             Posted on June 21, 2018, at 6:34 p.m. ET


             No one lectures Elon Musk. In April, the head of the
             National Transportation Safety Board discovered this
             after a call about his organization's investigation into
             one of Tesla Motors' autopiloted vehicles devolved
             into a heated exchange, leading the billionaire
             entrepreneur to hang up on the federal regulator.
             That fiery interaction eventually leaked to the press
             and ricocheted around the internet as further
             evidence that Musk was losing it.

             As BuzzFeed News has learned, it wasn't even the first
             time that Tesla's CEO had gone off on a federal
             organization investigating one of his companies. Yet
             taken together with his other antics and problems of



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesIa-spacex-war-pre... 9/12/2019
         CaseAlways
Elpn MuskHas  3:19-mc-80224-JSC
                    Been At War With Document
                                     TheMedia 3 Filed 09/13/19 Page 7 of 49Page 3 of 21



             2018, the shocking behavior was viewed by some
             pundits as a prime example of Musk cracldng under
             pressure.



             But the thing is: None of this is new for Musk. He has
             always been the architect of his own image and has
             long run roughshod over journalists and his own
             communications team alike. In interviews with
             BuzzFeed News, nine people who previously worked
             with Musk, and who requested anonymity to preserve
             their personal and professional relationships, said
             that while the level of scrutiny on the CEO may be
             new, his behavior is not. What we are seeing is less a
             crack in his well-being than his facade. It is Elon
             unbound.




             In response to questions from BuzzFeed News, a Tesla
             spokesperson said, "This sounds like a very exciting
             story and we can't wait to read it. Buzzfeed is the
             best!"



             "This sounds like a very exciting
             story and we can't wait to read it.
             Buzzfeed is the best!"

             Undeniably, the pressure is on. Tesla, one of three
             companies the 46-year-old Musk runs, has been beset
             by problems. It is behind on production of its latest
             car, the Model 3; the short interest in its stock totals



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase 3:19-mc-80224-JSC
         Has Always Been At War With Document
                                     The Media 3 Filed 09/13/19 Page 8 of 49Page 4 of 21




             more than $13 billion; and news outlets, including this
             one, have asked questions about its treatment of
             factory workers, lax safety measures, and Autopilot
             technology that doesn't quite live up to its name.

             In reaction. Musk has gone on the offensive, lashing
             out in public at his perceived enemies —largely in the
             press. "The holier-than-thou hypocrisy of big media
             companies who lay claim to the truth, but publish
             only enough to sugarcoat the lie, is why the public no
             longer respects them," Musk said on Twitter last
             month during a spat of bad press, which he dismissed
             as the merely the result of a bankrupt media
             ecosystem. "Problem is journos are under constant
             pressure to get max clicks & earn advertising dollars
             or get fired," he tweeted.

             During an earnings call, he told financial analysts
             their questions were "boring" and took questions
             from a YouTube personality instead. On Twitter, he
             has attacked journalists, accused his critics in the
             media of being in a Big Oil conspiracy, and threatened
             to start a public ranking of news organizations
             ironically named after a former Soviet Union
             propaganda publication. A tweet about union
             organizing at Tesla's California car factory landed him
             in hot water with both a member of Congress and the
             National Labor Relations Board, while his rogue hang
             up on the NTSB in April led to the regulator removing
             the company from any involvement in the



https://www.bu22feednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn Musk Case 3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 9 of 49
                                                                            Page 5 of 21




             investigation. More recently, he launched an
             investigation into alleged sabotage by a Tesla
             employee, who the company is now suing.

             "As you know, there are a long list of organizations
             that want Tesla to die," Musk wrote in an all-staff
             email, in which he announced an "in depth"
             investigation and implored employees to "be
             extremely vigilant" of "an5^hing suspicious" in the
             workplace.

             Combined, these events prompted speculation about
             whether or not the billionaire CEO was losing control
             and invited inevitable comparisons to another
             wealthy leader with a predawn Twitter habit.

             Musk has long raged in private at perceived enemies,
             especially in the media. His short temper and
             outbursts have long been legend inside Tesla and
             SpaceX headquarters, according to multiple current
             and former employees. "It doesn't strike me as some
             drastic change in his personality," said one former
             employee. "The people who are saying this is how he's
             always been are correct," said another.

             What's changed is simply that Musk's profile has risen
             while his staff's ability to keep him in check has
             waned. As pressure continues to mount and Musk
             sheds the executives who once provided advice and
             insulation, he's no longer just the Mars-bound genius



https://www.bu2zfeednews.com/article/carolineodonovan/elon-tnusk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 10 of 49
                                                                            Page 6 of 21




            with a promising electric car company. Depending on
            who you ask, he's an icon, an environmental
             champion, or an attention-hungry micromanager,
            wielding Steve Jobs-level influence in 280-character
             Twitter diatribes, occasional public appearances, or
             mocking conference calls with analysts. But no matter
            which Elon you choose, it's become more apparent
             that there's no one who can rein him in.


             For example, in June 2016 the National Highway
             Traffic Safety Administration had contacted Tesla as a
             courtesy heads-up that it would be announcing an
             investigation into a May crash that killed the driver of
             a Model S sedan on Autopilot. It was the kind of call
             that, at most companies, would require executive
             restraint and sensitivity. Musk was not originally
             supposed to be on the call with NHTSA officials,
             Tesla's general counsel, and the head of its Autopilot
             team, but chimed in as the conversation got
             underway. It was unfair that NHTSA was targeting his
             company, he said, noting that skeptics would just use
             the public investigation as evidence that Tesla was in
             trouble.


             After failing to convince the government officials to
             keep their investigation private and forgo their
             announcement scheduled for the next day. Musk went
             ballistic and embarked on a profanity-laced tirade. He
             threatened to sue NHTSA for what he saw as unfair




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
^   Elpn MuskCase  3:19-mc-80224-JSC
              Has Always Been At War With Document
                                          The Media 3 Filed 09/13/19 Page 11 of 49
                                                                                 Page 7 of 21




                scrutiny and then abruptly disconnected the phone,
                leaving the people left on the line shocked.
                                                                   I


                "I couldn't believe it," said a former Tesla employee
                familiar with the call.




                Joshua Lott / Gcttj' Images




                 "Incredibly Insulted" Musk

                 According to those who have worked closely with
                 him, Musk's recent public outbursts may have less to
                 do with a desire to be a media critic and more to do
                 with a long-standing business strategy, where he's
                 leveraged his popularity for press coverage for years.
                 His moonshot ideas, unfiltered chatter with reporters,
                 and direct engagement with customers have won him
                 a legion of adoring fans.




    https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 12 of 49
                                                                            Page 8 of 21




             "Historically, we have been able to generate
            significant media coverage of our company and our
            vehicles, and we believe we will continue to do so,"
            read one recent Tesla financial filing, alluding to its
            CEO's cult of personality. "To date, for vehicle sales,
            media coverage and word of mouth have been the
            primary drivers of our sales leads and have helped us
            achieve sales without traditional advertising and at
            relatively low marketing costs."

             Indeed, Musk has always paid close attention to
             coverage of himself and his companies. In the early
             days of Tesla, he bristled when media coverage
             shunned him in favor of then-CEO Martin Eberhard.
             Emails dating back to 2006 show that even then, as a
             successful two-time founder of online local directory
             startup Zipz and online payments firm PayPal, he was
             conscious of his public perception. In one email, he
             told Tesla's earlier PR team that he was "incredibly
             insulted" when a New York Times story about the
             company failed to mention him.


             In 2009, he called a New York Times
             contributor "a huge douchebag and
                            rr
             an idiot.

             What ranldes Musk the most, according to former
             communications employees, is anything he perceives
             to be inaccurate reporting —which is frequently a
             stand-in for any coverage that isn't positive. Former



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 13 of 49
                                                                            Page 9 of 21




             employees remember him being easily angered and
             "extraordinarily vindictive," no matter how small the
             outlet or tempered the critique.

             In 2009, he called a Times contributor "a huge
             douchebag and an idiot" in an interview for penning a
            piece that asked why taxpayer-backed federal loans
            should be used to help what was then a struggling car
            manufacturer. The following year, Musk wrote an
            essay, published in Business Insider and other outlets,
            comparing a reporter for VentureBeat to disgraced
             journalist Jayson Blair for writing about how his
             divorce could materially affect Tesla's business and
             should have been disclosed in its initial public
             offering documents.

             Yet as Musk's celebrity grew he realized he no longer
             needed to go to news outlets to dispute negative
             stories. Musk has invested in building a relationship
             with his fans for years. He could take publications to
             task in company blog posts, sometimes directly
             drafting responses for Tesla or SpaceX himself,
             according to his communications staffers. Meanwhile,
             Twitter — where he started an account in 2009 — has
             become an ideal platform for activating his army of
             supporters. "He's so well-known that anything he says
             is reported upon and analyzed," said a person who's
             worked with him.




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase 3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                      The Media 3 Filed 09/13/19 Page 14 of Page
                                                                            49 10of 21




             In 2013, Musk tweeted that a Times review that said
             Tesla car batteries die faster in cold weather was
             "fake," and published a detailed blog post refuting its
             points. A former employee (who didn't work for Musk
             at the time) remembered thinking he had been
             "publicly very aggressive" toward the reporter, John
             Broder, and the Times, whose own public editor later
             found issues with the piece.

             That same year. Musk also raged over news stories
             about Tesla car battery fires. From Musk's perspective,
             former employees said, the number of Tesla battery
             fires was relatively minuscule in comparison to the
             total number of car fires per year, which number
             somewhere around 170,000. The perceived
             discrepancy in scrutiny "deeply frustrated" Musk, one
             former staffer said, and he focused that frustration on
             the media, much in the same way as he's doing now.

             This pattern has continued over the last few years. In
             2015, Musk called a Wall Street Journal story on
             employee churn at Tesla "asinine" during a press
             conference in Detroit. After a story about Tesla's foray
             into China from Bloomberg News reporter Dana Hull,
             Tesla and SpaceX communications staff were
             instructed to ignore her calls and emails, according to
             multiple sources.

             One former senior employee told BuzzFeed News that
             Musk would stew over articles that were "largely very



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 15 of Page
                                                                           49 II of 21




             fair and balanced," messaging reporters personally or
             enlisting communications representatives to fight for
             corrections. One editor at a major US-based media
             outlet described the behavior as "active and

             aggressive," noting that Musk's communications
             representatives reached out to the highest levels of
             the company's editing and business structure to
             complain about coverage. (That editor did not want
             his publication to be identified, fearing that Musk's
             companies would cut off contact.)

             People familiar with Musk who spoke with BuzzFeed
             News didn't see much of a difference between these
             blowups and Musk's recent behavior. "Pravduh.com,"
             Musk's hypothetical website for crowd-ranking
             journalism, simply "takes an ongoing fight with the
             press to a new level," said one former staffer.




             Mark Brake / Getty Images




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 16 of Page
                                                                           49 12 of 21




             "His Own Chief Communications
             Officer"

             This obsession with the media makes working in
             communications under Musk, whether at Tesla or
             SpaceX, an unpredictable and gruehng gig. Multiple
             former staffers recalled being kept up late or woken
             up in the middle of the night because Musk was upset
             about a headline or an article. Two other former
             senior employees described Musk as notoriously thin-
             skinned. "He'll read an obscure critical post by, like,
             some Belgian blogger at 3 in the morning and he'll
             wake up people on the comms team and demand this
             person be crushed," one former employee said. "It's all
             utterly disproportionate in response."

             "You don't sleep very much when you're in
             communications at Tesla, because you don't know
             what's going to happen," said another former worker.

             While some CEOs expect their communications team
             to draft emails, write speeches, and proofread tweets.
             Musk's style is totally off the cuff. People who worked
             with him described being afraid to contradict or
             correct him. Said one former employee, "My
             experience was is that he is his own chief
             communications officer." Asked about Musk's
             relationship with his communications team, a second




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 17 of Page
                                                                           49 13 of 21




             person who worked closely with Musk said, "What
             comms team? I think the comms team is just Elon."

             Another former employee recalled one of Musk's late-
             night Twitter excursions in January 2012 when,
             unbeknownst to anyone at the company, he hinted at
             a separation from then-partner Talulah Riley. Hannah
             Elliott, then a reporter for Forbes magazine, saw the
             tweet the next morning and messaged Musk, leading
             the Tesla CEO to call her and divulge more about his
             personal life without notifying his communications
             staff. After finding out later that day, Tesla's PR team
             went into damage control mode, leading Musk to call
             Elliott back and ask that she not use some of the more
             personal details that he discussed during their
             conversation.




             More recently. Musk has clashed with his PR staff
             over Tesla's communication around its cars' driver-
             assistance feature, Autopilot. In May 2016, following
             coverage around the death of a driver in Florida whose
             vehicle was on Autopilot, Musk urged his team to fix
             the narrative with outlets honing in on the fact that
             that it was one of the first known automobile deaths
             of its kind. While he wanted his company's response
             to focus on statistics —noting the seeming lower rate
             of fatalities on Autopilot —those internally urged
             Musk to be more compassionate to customers,
             particularly the victim.



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 18 of Page
                                                                            49 14 of 21




             Ultimately, Musk won out. In a blog post titled "A
             Tragic Loss" on June 30, the company detailed how the
             first known fatality on Autopilot took 130 million
             miles compared to an average 94 million per US
             driving fatality, before noting in the last paragraph
            that "the customer who died in this crash had a loving
             family and we are beyond saddened by their loss."
            Musk also began defensively tweeting about Autopilot
            that July, focusing on the numbers and sharing
            examples of how Autopilot may have saved a life,
            while a second company blog post, cutely titled
            "Misfortune," attempted to shoot holes in a story by
            Fortune magazine. "It felt like a cover-our- ass
             moment, rather than a moment to show we care
             about our customers," said one former employee.

             "Elon is an engineer and that's how he views the
             world," that person continued. "But sometimes he
             lacks that compassion and empathy."


             Three people familiar with Musk's
             communications team independently
             compared the pressure and publicity,
             and chaos of the job to working in
             President Donald Trump's White
             House.


             The lack of control and continual need to put out PR
             fires wore on professionals, even those who personally
             liked Musk and believed in the missions of Tesla and



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 19 of Page
                                                                           49 15 of 21




             SpaceX. Tesla is known for a high rate of turnover, and
             some communications staffers only last a few months.
             Some have done multiple stints, though have left or
             were fired after clashing with the chief executive.
             Three people familiar with Musk's communications
             team independently compared the pressure and
             publicity, and chaos of the job to worldng in President
             Donald Trump's White House.

             Despite the outbursts and late-night tweets, there's a
             sense, even among some employees who've departed
             the company, that Musk and his companies are
             engaged in a noble effort to push the boundaries of
             science and technology. One former employee likened
             him to "a martyr" for the cause of "leaving the world a
             better place." In many cases, former employees
             suggest that they've overlooked and excused erratic
             behavior, dismissing it as a side effect of the stress of
             the enormous tasks at hand.


             "Inaccuracies eat at him obsessively," a former
             employee said, noting that when he berated reporters,
             government officials, and analysts, it's because "he's
             frustrated by those who waste his time with things
             they should know." Even employee firings and Musk's
             penchant for distancing himself from employees are
             rationalized. "I would never say he has this controlling
             desire to do all the things, a former employee said.
             "He frankly just loses confidence that others can do it.




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                      The Media 3 Filed 09/13/19 Page 20 of Page
                                                                            49 16 of 21




             And hey, who is to blame him? He's the smartest guy
             in the room."


             "People are both proud to be there and also well aware
             that this is a CEO who is extraordinarily difficult to
             work with," said a person who worked for Musk. "Very
             few work for Elon and imagine they'll work there
             long-term."




             Vcg / Getty Images




             Separating Elon From Tesia

             Musk no longer has to worry that press coverage will
             focus on other employees; after years in the spotlight,
             he is now inseparable from any story about his
             companies —good or bad. So strong is his tie to the
             brand that new employees at Tesla's automotive
             factories and sales division play quiz games during



https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War WithDocument
                                     The Media 3 Filed 09/13/19 Page 21 of Page
                                                                           49 17 of 21




             orientation where they can earn prizes for knowing
            personal facts about the CEO, like where he went to
            school.


            Yet this asset is poised to become a liability for Musk,
             especially as his companies mature and pressure rises.
             Some who've worked with him see his recent online
            behavior as a defensive attempt to rally his fans
            around him at a moment of increased scrutiny. "His
            focus is increasingly on the group that's bought into
            his vision already," a former senior employee said.
            ''It's just like how Trump throws red meat to the base
            at his rallies. If you go on Reddit every time Elon
            reams out a journalist, they love it and they cheer him
             on."


            Another former employee said that there have been
            internal pushes to shift Tesla's messaging to make it
             more about the brand than its billionaire founder,
             something that even Musk initially seemed willing to
             try following a string of escalating encounters around
             car battery fires and Tesla's battery factory. But
             implementing that was difficult, they said. Musk
             rarely lets the communications department highlight
             other executives at the company in positive media
             stories about Tesla, while the public has become
             accustomed to seeing and hearing every
             announcement about the company from the chief
             himself.




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 22 of Page
                                                                            49 18 of 21




             Instead, Musk appears to be doubling down on
             himself. Three former senior employees said Musk has
             a habit of pushing out employees who disagree with
             him, and that policy has left him critically isolated
             during a crucial period for Tesla. In the last year, the
             company has been shorn of its head of global sales,
             vice president of finance, and head of Autopilot. Doug
             Field, the engineering executive who was overseeing
             the production of the Model 3, stepped aside so that
             Musk could take over. "If you said no, you're out," one
             person who worked closely with Musk told BuzzFeed
             News. "He'd find someone who said yes." (A fourth
             former employee disputed this, but still noted that
             he'll push hard to get his way.)




             Afp / AFP/ Getty Images




https://www.buz2feednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elon MuskCase  3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 23 of Page
                                                                            49 19 of 21




             In the weeks since he blew up at analysts on an
             earnings call. Musk has tempered slightly. During a
             June 5 shareholder meeting, he said on stage that his
             CFO, Deepak Ahuja, and general counsel, Todd Maron,
             told him, "You have to watch what words you use in
             these situations," and implied that he's trying to
             change his ways.

             Even former staffers who spoke admirably about
             Musk suggested that —despite running three
             companies and ambitions to save the planet and
             explore others —his greatest shortcoming as a leader
             is his inability to withstand criticism. "He's briUiant
             but his greatest weakness is that defensiveness and an
             obsessive need to correct the record, rather than just
             bite the bullet."




             "Consider Tim Cook or Zuckerberg," another former
             employee said. "There are hundreds of websites and
             stories dedicated to making fun of or criticizing them.
             They hardly lose sleep over it. But Elon's different."

             And it is precisely that weakness, according to some
             who've worked with him, that is now showing. "He's
             getting in his own way more now," the former
             employee noted.

             Today, the drawbacks of linking a corporate brand so
             inextricably to an executive are being thrown into




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Ebn MuskCase 3:19-mc-80224-JSC
        Has Always Been At War WithDocument
                                   The Media 3 Filed 09/13/19 Page 24 ofPage
                                                                         49 20 of 21




             sharp relief. During a crisis, for example, there's no
             one else from the executive bench who's expected to
             step up and take the blame, said a former staffer.
             "With layoffs and profitability being bad, people will
             focus more and more on his personality," this person
             said. "That's the issue of being CEO-centric."

            This former senior employee expressed frustration
            watching Musk from afar. "He's picking nonsense
            fights with reporters who should be natural allies —
            who're actually excited about what he's doing," they
            told BuzzFeed News. "He's alienating those who could
            be out advocating for him and the coverage about
            Elon has fully become about the coverage and not
             what he's building."

             Other employees felt the same way about the double-
             edged sword that is having Elon Musk for a boss. "It's
             the reason it's great, and it's also a risk," said one. "It's
             the same with any company that's so strongly
             identified with any one individual. If you talk to any
             risk management expert, they'll tell you that's a risk.
             But that's the way the company's run, so that's the
             way it is: Elon is the company, and the company is
             Elon." •




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Elpn MuskCase  3:19-mc-80224-JSC
          Has Always Been At War With Document
                                      The Media 3 Filed 09/13/19 Page 25 of Page
                                                                            49 21 of 21




             Joshua Lott I Getty Images


             TOPICS IN THIS ARTICLE


             (^TwitterJ


                        Caroline O'Donovan is a s           Charlie Warzel is a Senloi
                        technology reporter for B           Technology Writer for
                         News and is based in Sar           BuzzFeed News and is be
                         Francisco.                         in Missoula, Montana

                        Contact Caroline O'Dono'            Contact Charlie Warzel a'
                        Caroline.odonovan@buzz1             charlie.warzel@buzzfeed.

                        Got a confidential tip? Su
                         here.




                         Ryan Mac is a senior
                        tech reporter for
                         BuzzFeed News and is
                         based in San Francisco.

                        Contact Ryan Mac at
                         rvan.mac@buzzfeed.com




https://www.buzzfeednews.com/article/carolineodonovan/elon-musk-tesla-spacex-war-pre... 9/12/2019
Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 26 of 49




                     EXHIBIT B
         Case 3:19-mc-80224-JSC
The Cave Rescuer                       Document
                 Elon Musk Called A "Pedo"       3 Filed
                                           Has Lawyered Up09/13/19    PageA27
                                                           And Is Preparing   of 49Page 1 of 6
                                                                            Li...




             BuzzFeedXews                                        REPORTING TO YOU




             TECH




             The Cave Rescuer Elon
             Musk Called A "Pedo"
             Has Lawyered Up And
             Is Preparing A Libel
             Claim
             "You published through three different tweets to your
             twenty-two million followers that Mr. Unsworth engages
             in the sexual exploitation of Thai children, and you did so
             at a time when he was working to save the lives of twelve
             Thai children."

                      Ryan Mac
                      BuzzFeed News Reporter


             Last updated on August 29, 2018, at 12:15 p.m. ET
             Posted on August 29, 2018, at 10:39 a.m. ET




https://www.buzzfeednews.com/article/ryanmac/the-british-diver-elon-musk-called-a-ped...   9/13/2019
         Case 3:19-mc-80224-JSC
The Cave Rescuer                       Document
                 Elon Musk Called A "Pedo"        3 Filed
                                           Has Lawyered Up09/13/19   PageA28Li...
                                                          And Is Preparing    of 49Page 2 of 6




             David Paul Morris, Getty Images



             A British man, who Elon Musk called a "pedo" on
             Twitter, has retained legal counsel and is "preparing a
             civil complaint for libel" against the Tesla CEO,
             according to a letter viewed by BuzzFeed News. The
             letter appears to contradict a claim Musk made on
             Twitter on Tuesday that he had yet to see any legal
             repercussions from his allegations, and deepens the
             problems for the already embattled technology
             billionaire.


             A lawyer for Vernon Unsworth, a UK citizen who was
             instrumental in the rescue of 12 children trapped in a
             cave in Thailand, sent Musk a letter earlier this month
             notifying him of a possible lawsuit, after the Tesla
             chiefs outburst against his client in July. Musk
             previously made the allegations against Unsworth
             without any evidence, before issuing an apology and
             deleting the offending tweets.

             On Tuesday, the Tesla and SpaceX founder reignited
             the controversy on the social network by suggesting
             that Unsworth's lack of legal action against him
             constituted something suspicious and that his
             original allegation of pedophilia should be
             investigated. BuzzFeed News, however, confirmed
             that Unsworth retained legal representation and sent



https://www.buzzfeednews.com/article/ryanmac/the-british-diver-elon-musk-called-a-ped... 9/13/2019
1   Jl            Case 3:19-mc-80224-JSC
         The Cave Rescuer                      Document
                          Elon Musk Called A "Pedo"       3 Filed
                                                    Has Lawyered Up09/13/19    Page A
                                                                    And Is Preparing 29Li...
                                                                                        of 49Page 3 of 6




                      Musk a letter dated Aug. 6 detailing a possible lawsuit
                      for the "false and defamatory statements."

                      "You published through three different tweets to your
                      twenty-two million followers that Mr. Unsworth
                      engages in the sexual exploitation of Thai children,
                      and you did so at a time when he was working to save
                      the lives of twelve Thai children," writes Unsworth's
                      lawyer L. Lin Wood, an Atlanta-based defamation
                      expert. "You did so without any basis. According to a
                      subsequent Twitter post, you did so out of anger."

                      The possible lawsuit highlights the dangers that Musk
                      could face for his increasingly erratic behavior on
                      Twitter, which has landed him in hot water on
                      multiple occasions in 2018. Earlier this month, Musk
                      unexpectedly tweeted that he was exploring the
                      possibility of taking Tesla private and that he had
                      "funding secured" to do so, igniting a public market
                      frenzy. The bid ultimately went nowhere, and the
                      Securities and Exchange Commission is now
                      reportedly investigating Musk and Tesla over the
                      bizarre sequence of events.

                      When contacted over email by BuzzFeed News, Musk
                      did not address the legal letter he received.

                      "Have you actually done any research at all?" he
                      wrote. "For example, you incorrectly state that he is a




         https://wvm.buzzfeednews.com/article/ryamnac/the-british-diver-elon-musk-called-a-ped...   9/13/2019
         Case 3:19-mc-80224-JSC
The Cave Rescuer                       Document
                 Elon Musk Called A "Pedo"       3 Filed
                                           Has Lawyered Up09/13/19    PageA30Li...
                                                           And Is Preparing   of 49Page 4 of 6




             diver, which shows that you know essentially nothing
             and have not even bothered to research basic facts."


             BuzzFeed News confirmed with a source famihar with
             Unsworth that the cave rescuer has diving experience
             and maintains all the necessary diving equipment.


                 L. LIN WOOD, P.C.                                                                       . UNWOOD
                         I K I .\ I   I A \V •! i: RS




                                                            August 6. 20IS

                  VIA FEDF.X & KLECTROMr MAIL


                  Mr. Klon Musk




                         RE:          Defamation of Vemon Unsworth

                  Dear Mr. Musk:


                          1have been retained by Vcmon I Jnsworth to represent his interests in connection with the
                  publication on your Twitter account of false and defamatory statements conveying that Mr.
                  Unsworth is a pedophile. More specifically, you published through three difiercnt tweets to your
                  iwenty-two million followers thai Mr. Unsworth engages in the sexual exploitalion of Thai
                  children, and youdid so at a lime when he was working to savethe li\'esof twelve Tltai children.
                  You did so without any basis. According to a subsequent Tvs iiier ptisi. y»tu did so out of anger.

                          1 am in ihe process of preparing a civil complaint for libel against you. In an attempt to
                  avoid litigation and to sec the publicrecord corrected. I inviteyou or your legal representatives to
                  contact me.




                                                                       Sincerely.



                                                                       L. Lin Wood



                  cc:    Mr. Venton Unsworth
                         Mark Stephens. CBli. Howard Kennedy l.l.P


             Acopy of the letter sent to Musk's Los Angeles home from L. LinWood, a
             lawyer representing British diver and cave rescuer Vernon Unsworth.
             L Lin Wood




             A Tesla spokesperson did not immediately respond to
             a request for comment. A representative for Wood



https://www.buzzfeednews.com/article/ryanmac/the-british-diver-elon-musk-calIed-a-ped... 9/13/2019
         Case 3:19-mc-80224-JSC
The Cave Rescuer                       Document
                 Elon Musk Called A "Pedo"       3 Filed
                                           Has Lawyered Up09/13/19    PageA31Li...
                                                           And Is Preparing   of 49Page 5 of 6




             also did not immediately respond to a request for
             comment.



             Unsworth did not respond to BuzzFeed News' request
             for comment. Reached by Sky News on Wednesday, he
             told the British news outlet "it's all being dealt with,
             that's all I can say."

             Musk's spat with Unsworth began last month, after
             the British diver and spelunker dismissed Musk's
             attempt to build a submarine to rescue Thai boys
             trapped in an underwater cave as a publicity stunt in
             an interview. Following that. Musk took to Twitter to
             suggest that Unsworth was in Thailand to engage in
             the sexual exploitation of minors and then directly
             called him a "pedo guy." In a third tweet, he told
             another Twitter user that he'd "bet a signed dollar it's
             true." All three of those tweets were eventually
             deleted, with Musk tweeting out an apology in July
             stating "his actions against me do not justify my
             actions against him."

             In interviews with other outlets, Unsworth was not
             clear if he would pursue action against Musk. His
             lawyer's letter from earlier this month is the clearest
             indication that he is seriously considering a lawsuit if
             Musk does not move to "see the public record
             corrected."




https://www.bu2zfeednews.com/article/ryanmac/the-british-diver-elon-musk-called-a-ped...   9/13/2019
         Case 3:19-mc-80224-JSC
The Cave Rescuer                       Document
                 Elon Musk Called A "Pedo"        3 Filed
                                           Has Lawyered Up09/13/19    PageA32Li...
                                                           And Is Preparing    of 49Page 6 of 6




             It's unclear if Musk has seen the letter, which was sent
             to his Los Angeles home, but on Tuesday he wrote in
             an argument with another Twitter user that it was
             odd that Unsworth had not sued him yet, suggesting
             that the British man would have done so if there was
             an allegation worthing pursuing.

             "You don't think it's strange he hasn't sued me?" he
             wrote. "He was offered free legal services."

             "Did you investigate at all?" Musk continued m
             another tweet, asking the other Twitter user if he'd
             taken the time to investigate the previous, groundless
             allegations that he had made against Unsworth. "I'm
             guessing answer is no. Why?"


             UPDATE
             August 29, 2018, at 12:15 p.m.


             The story has been updated with a comment from
             Tesla CEO Elon Musk.




                          Ryan Mac is a senior tech reporter for BuzzFeed News and is
                          based in San Francisco.

                          Contact Ryan Mac at rvan.mac@buzzfeed.com.

                          Got a confidential tip? Submit it here.




https://www.buzzfeednews.com/article/ryanmac/the-british-diver-elon-musk-called-a-ped... 9/13/2019
Case 3:19-mc-80224-JSC Document 3 Filed 09/13/19 Page 33 of 49




                     EXHIBIT C
         Case 3:19-mc-80224-JSC
In.A New Email,                      Document
                Elon Musk Accused A Cave         3 Being
                                         Rescuer Of Filed A09/13/19  PageAnd...
                                                            "Child Rapist" 34 of 49
                                                                                 Page 1 of 16




             BuzzFeedNews                                      REPORTING TO YOU




             TECH




             In A New Email, Elon
             Musk Accused A Cave
             Rescuer Of Being A
             "Child Rapist" And
             Said He "Hopes"
             There's A Lawsuit
             In an email to BuzzFeed News, Tesia CEO Elon Musk
             accused a Thai cave rescuer of moving to Thailand to
             take a child bride. The rescuer denied all the claims.

                      Ryan Mac
                      BuzzFeed News Reporter


                      Mark Di Stefano
                      BuzzFeed News Reporter


                      John Paczkowski
                      Technology and Business Editor


             Posted on September 4, 2018, at 5:04 p.m. ET




https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
         Case 3:19-mc-80224-JSC
In-A New Email,                      Document
                Elon Musk Accused A Cave         3 Being
                                         Rescuer Of Filed A09/13/19  Page
                                                            "Child Rapist"  35 of 49
                                                                           And... Page 2 of 16




             British caver Vernon Unsworth at the Tham Luang cave complex during a
             search for members of a soccer team and their coach in Thailand in June.
             Soe Zeya Tun / Reuters



             Tesla CEO Elon Musk has renewed his attacks against
             a British man who played a key role in the rescue of a
             youth soccer team trapped in a flooded cave in
             Thailand.


             Musk last month apologized for accusing Vernon
             Unsworth of pedophilia after the diver questioned the
             value of Musk's contribution to the rescue, a small
             submarine that ultimately went unused. But in a
             series of emails to BuzzFeed News, Musk repeated his
             original attacks on Unsworth —and made new and
             specific claims, lambasting the rescuer as a "child
             rapist" who had moved to the Southeast Asian country
             to take a child bride. Unsworth denied Musk's
             accusations through his attorney.

             Though Musk prefaced one email with "off the
             record," BuzzFeed News did not agree to that
             condition of the correspondence. (Per common



https://www.buz2feednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
t   ft            Case 3:19-mc-80224-JSC
         In-A New Email,                      Document
                         Elon Musk Accused A Cave         3 Being
                                                  Rescuer Of Filed A09/13/19  PageAnd...
                                                                     "Child Rapist" 36 of 49
                                                                                          Page 3 of 16




                      journalistic practice, a conversation is off the record
                      only if both parties agree to the terms.)

                      BuzzFeed News first emailed Musk last Wednesday to
                      ask for comment regarding a legal threat made by
                      Unsworth's lawyer in August after the Tesla CEO
                      renewed his apparently evidenceless criticism of the
                      rescuer in a Twitter argument the day before. Musk
                      responded without addressing the substance of the
                      legal threat. BuzzFeed News followed up twice, once
                      on Wednesday and once on Thursday, and Musk
                      responded with two separate emails.


                      "1 suggest that you call
                      people you know in Thailand,
                      find out what's actually
                      going on and stop defending
                      child rapists, you fucking
                      asshole."

                      "I suggest that you call people you know in Thailand,
                      find out what's actually going on and stop defending
                      child rapists, you fucking asshole," Musk wrote in the
                      first message. "He's an old, single white guy from
                      England who's been traveling to or living in Thailand
                      for 30 to 40 years, mostly Pattaya Beach, until moving
                      to Chiang Rai for a child bride who was about 12 years
                      old at the time."




         https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
t   J.            Case 3:19-mc-80224-JSC
         Ii^A New Email,                      Document
                         Elon Musk Accused A Cave         3 Being
                                                  Rescuer Of Filed A09/13/19  PageAnd...
                                                                     "Child Rapist" 37 of 49
                                                                                          Page 4 of 16




                      "As for this alleged threat of a lawsuit, which
                      magically appeared when I raised the issue (nothing
                      was sent or raised beforehand), I fucking hope he sues
                      me," he added.


                      It is unclear why Musk believes the allegations against
                      Unsworth or what evidence he has to support them.
                      Musk did not provide proof of his claims to BuzzFeed
                      News, and BuzzFeed News could not verify any of the
                      claims after reporting on Unsworth's background.


                              On Ttiu. AuQ 30. 301B ill 6 43    Qon Musk •
                                Offine recci)


                                >tueooti tnal YOU call poopio you iirow cr Thailand, fird bu1 s actually Qou>o cr and (too d«fenci>r.g ctiiie rapnti.
                                yOL lucluno assno>« Ho'sar oU. (ingiewnile guy from England whe > Deon traveling te Ofir<v^g<r Thailand lor 30 to 40
                                y«a>*. mMSy Pattays Beitfi uMU moving lo Cnuvg Ra>for • CNH e>ne«wno was aboul 12 )«an sU ai me l>ne
                                ThereS only one reaaor peopM go to Paruya BaacX n       where you eoalv cavM twi it is «net« you'd go for
                                •cmatrang else Duang Ra> s rersTMrted for cMd ««>-(rafSckirg

                                He may clarp lo        now lo cave d>ve. But   wair t on the cave drve rescue team and most of tne aclu« dive team
                                rehiteO to nang out tvlh n<m i wonder nliy

                                hitps rtwmf QOOQfe c<yn/ftpa^'^u*chiar^3*fafchild»trBffec*w^QAw(jrF-fiA&i»»UT^             uaAcia^t»safari


                                As for Bvs aHsged ihieal of a lawsuit, wruen ma^ealy aopurM wn*r< i raisM tM iiau* (petn<ie*'a* *•"< or rattM
                                ba'o'ohand), t fuour^ nope ne sues me




                      BuzzFeed News




                      The Tesla CEO's continued campaign against
                      Unsworth offers a glimpse into the new ability of
                      some of the world's wealthiest and most powerful
                      figures to directly attack private citizens who cross
                      them —and will test the capacity of traditional legal
                      tools against them.

                      "Elon Musk can tweet his vindictive and vicious lie
                      about Mr. Unsworth a hundred times and it will still
                      be a lie," Unsworth's lawyer, L. Lin Wood, wrote in a



         https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
In A New Case
         Email,3:19-mc-80224-JSC    Document
               Elon Musk Accused A Cave         3 Being
                                        Rescuer Of Filed A
                                                         09/13/19   PageAnd...
                                                           "Child Rapist" 38 of 49
                                                                                 Page 5 of 16




             statement. "After deleting the initial accusation and
             tweeting an apology, Mr Musk has continued to
             republish his false and unsupportable accusation. His
             conduct demonstrates that his recklessness is
             intentional and designed to harm Mr. Unsworth."

             A spokesperson for Tesla did not immediately return a
             request for comment on Musk's newest allegations,
             and referred to a previous statement issued by the
             board in response to a question about its support for
             the company's CEO.

             The feud began in July when Musk tweeted that
             Unsworth was "a pedo guy" after the rescuer called
             the billionaire's attempt to use a custom-designed
             submarine in the rescue effort a "publicity stunt."
             Musk later apologized and deleted this tweets, but
             revisited the claim last week in an argument on
             Twitter, asking why Unsworth hadn't sued yet if the
             accusations were indeed untrue. BuzzFeed News then
             reported that Wood had actually sent Musk a letter
             warning of a possible defamation suit in early August.

             Musk's renewed attacks on Unsworth come after a
             series of erratic public gestures, notably a widely
             publicized suggestion that he would take Tesla private
             and the narration of his home life by the rapper
             Azealia Banks. And the new accusations leveled at
             Unsworth threaten to undermine a recent charm
             offensive intended to frame the CEO's erratic




https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
          Case 3:19-mc-80224-JSC
lit A New Email,                      Document
                 Elon Musk Accused A Cave         3 Being
                                          Rescuer Of Filed A09/13/19  PageAnd...
                                                             "Child Rapist" 39 of 49
                                                                                   Page 6 of 16




             behavior as the actions of an overworked luminary
             struggling to maintain his world-changing businesses.
             It's been a particularly difficult summer for the
             billionaire, marked by Tesla's missed production
             goals, clashes with reporters, and his failed attempt to
             take his car company private.

             Despite that, Musk still managed to maintain a
             dispute with Unsworth, a 63-year-old cave explorer
             and diver, whom he has now accused of taking a child
             bride.


             BuzzFeed News could find no evidence to support that
             claim, and Musk did not provide any documentation
             to support his accusations. Publicly available legal
             documents do nothing to support Musk's claims:
             BuzzFeed News could not immediately locate any
             criminal records for Unsworth in the UK.


             Separately, a Thai immigration official named Ploy
             Pailin told BuzzFeed News that an individual on a visa
             would likely not have it renewed if they had been
             found guilty of criminal activity in the country. Pailin
             also said that while foreigners applying for visas in
             Thailand do not undergo mandatory background
             checks, those who are found guilty of serious crimes
             are often blacklisted by the government and can be
             removed from the country.




https://www.buzzfeednews.com/articIe/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
libA New Case
         Email, 3:19-mc-80224-JSC    Document
                Elon Musk Accused A Cave         3 Being
                                         Rescuer Of Filed A
                                                          09/13/19   PageAnd...
                                                            "Child Rapist" 40 of 49
                                                                                  Page 7 of 16




                     From Eton Mu»li •
                     DM Thu AjjqJO ?C.Sa; 7 16 PM
                     Sul>|«c< PviC
                     To




                     OntHKkgroune

                     Unswoth A^Ki ujd i ms a»ked (o iMve by vw Thai govl. wnico n utterly falu Th«' Pnnw           nanked me
                     peraonally per aluehed sacs Ivieni aB ino way lo sma 3 with (he Tnai SEAL tMm. who viiere awetome Kovor uw
                     Uraworth at any poirn vVas lolil he wa» banned Irom the s>te


                     n a also total t» tnal tne mift-sub tvouklnl rn tnrough ixe cavei n was em^ned sf<d bu>ft to w«eifieat>ans provtdod to me
                     direct^ by Stanlor ar>c the actual Orve             only reason it wasnl used waft thai they wm able to dracn alrrtosi ai
                     M water out of (he cavn so tne urdonvater oon$or wat very shon. ard the morsoor aTived lalar than aipeaed


                     Ttote purnpt were cnli«al Some of the Tesla team helped >rin eMOnca' power, but maiw codrl to whoeow gnunded
                     Ihote pumps Ihey were amaimg Im toie otey wore I'om tome company m irMlaa




             BuzzFeed Netcs




             BuzzFeed News also spoke with Woranan
             Ratrawiphukkun, a Thai woman who is Unsworth's
             longtime girlfriend. She said she had been with
             Unsworth for more than seven years and has posted
             numerous photos about their relationship on social
             media dating back several years. Unsworth, she added,
             spends part of the year in Thailand and part of the
             time in the UK.


             Ratrawiphukkun, who said she is 40, declined to
             comment on Musk's allegations against Unsworth,
             and referred a reporter to his lawyers.

             Among Musk's other claims about Unsworth is that he
             was not part of the actual dive team in the Thailand
             cave rescue. While Unsworth did not dive for the
             mission, media reports and other people who were
             part of the rescue cited the Brit as instrumental to the
             effort, as he had previously mapped and explored




https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
           Case 3:19-mc-80224-JSC
• Ii>A New Email,                      Document
                  Elon Musk Accused A Cave         3 Being
                                           Rescuer Of Filed A09/13/19  Page
                                                              "Child Rapist"  41 of 49
                                                                             And... Page 8 of 16




              some of the cave system and recruited some of the
              divers who went into the cave.


              "He may claim to know how to cave dive, but he
              wasn't on the cave dive rescue team and most of the
              actual dive team refused to hang out with him," Musk
              wrote in one email. In another email in which Musk
              wrote "on background" —BuzzFeed News again did
              not agree to these terms —the Tesla CEO said, "Never
              saw Unsworth at any point. Was told he was banned
              from the site."


              A British diver on the rescue mission who had
              previously been in contact with Musk, Rick Stanton,
              denied those claims.


              "I've no idea what gave you those concerns about
              Vern," Stanton wrote over Facebook Messenger. "They
              are completely unfounded. He was never kicked off
              site by anyone and worked continuously on the rescue
              for the full duration. He was pivotal to the entire
              operation."

              Two Australian specialists who were brought in by the
              Thai government to aid the Thai cave rescue
              operation, Richard Harris and Craig Challen, also
              rejected Musk's allegation.

              "Vern seemed like an excellent guy and absolutely
              vital to the mission," said Harris, who, with Challen,




 https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
        Case 3:19-mc-80224-JSC
In'ANew Email,                      Document
               Elon Musk Accused A Cave         3 Being
                                        Rescuer Of FiledA09/13/19  Page
                                                          "Child Rapist"  42 of 49
                                                                         And... Page 9 of 16




             helped in the sedation of the Thai boys before they
             were brought out of the cave by the British divers,
             "You must be confusing him with someone else."

             "He was pivotal with his I^nowledge of the cave. [The
             rescue wouldn't have happened without him
             recommending the Brits were called," Harris said.

             Photos and videos posted on Facebook by Woranan
             and members of the local Thai news media show
             Unsworth at the site through the duration of the
             operation, which lasted more than two weeks in the
             country's Chiang Rai province. Some of those photos
             show Unsworth posing with other British members
             involved with the rescue.


             In his second email to BuzzFeed News, Musk
             commented on Unsworth's interview with CNN.


             "Unsworth also said I was asked to leave by the Thai
             govt, which is utterly false. Thai Prime Minister
             thanked me personally per attached docs. I went all
             the way to area 3 with the Thai SEAL team, who were
             awesome."


             Unsworth did say that Musk was asked to leave the
             cave in the interview, but did not specify who had
             asked him.




https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
* <            Case 3:19-mc-80224-JSC
      fo A New Email,                      Document
                      Elon Musk Accused A Cave         3 Being
                                               Rescuer Of Filed A09/13/19  PageAn...
                                                                  "Child Rapist" 43 of Page
                                                                                       49 10 of 16




                  Musk also supplied a letter to BuzzFeed News from
                  the Thai prime minister thanking him for his team's
                  involvement in the rescue. "I wish to convey my deep
                  appreciation to you and your engineering team for
                  your expeditious and extraordinary efforts in
                  constructing the Space-X mini-submarine 'Wild Boar'
                  to assist the rescue operation of the Moo Pa Academy
                  Football team trapped in Tham Luang Cave, Chiang
                  Rai province," wrote General Prayut Chan-o-cha.




      https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
- Th a New Case
           Email, 3:19-mc-80224-JSC    Document
                  Elon Musk Accused A Cave Rescuer 3OfBeing
                                                      Filed A
                                                            09/13/19   PageAn...
                                                              "Child Rapist" 44 of Page
                                                                                   49 11 of 16




                                                                               Office of the Prime Minisier,
                                                                                  Government Mouse,
                                                                                        BANGKOK.

                                                                               JulyB.E. 2561 (2018)
                          Dear Mr. Musk,

                                           1 wish to convey my deep appreciation to you and your
                          engineering team for your expeditious and extraordinary efforts in constructing
                          the Space-X mini-submarine "Wild Boar" to assist the rescue operation of the
                          Moo Pa Academy Football team trapped in Tham Luang Cave, Chiang Rai
                          Province.

                                          ] am particularly touched that you personally travelled to Thailand
                          to deliver the "Wild Boar" Space-X mini-sub, which was made possible tlirough
                          your expertise and the cooperation with various experts involved with this highly
                          complicated and urgent rescue operation. Your initiative and involvement indeed
                          exempiifies the significance of compassion and ingenuity in responding to
                          extremely complex and life-threatening situations. Furthermore, the endeavour of
                          courage and determination by all who took part in tliis perilous operation, both
                          Thai and foreign, is testament to what can be achieved in the face of seemingly
                          unsurmauntablc odds. The rescuc has inspired people around the world and
                          reaffirmed our faith in the power of solidarity and cooperation in times of crises.
                          Indeed, this historic episode of immediate assistance and resolve demonstrates
                          humanity at its best.
                                           Looking ahead, I hope that you will have a charKC to visit
                          Thailnnd again soon. 1 believe that there are many opportunities for us to
                          cooperate on, especially on how to harness technology and innovation for the
                          benefit of sustainable development and towards enhancing the well-being of all
                          global citizcns.
                                         I would like to extend to you my be.<it wishes for your good health
                          and succcss.
                                                                          Yours sincerely,


                                                           General    .
                                                                      (Pr^t Chan-o-cha)
                                                         Prime Minister of the Kingdom ofThailand
                          Mr. Hlon Musk.
                            Chief Executive OITicer.
                              Space Exploration Technologies Corporation,
                                           CALIFORNIA.




               Elon Miisk provided to BuzzFeed News



               In addition, Musk claimed that the mini-sub, which
               ultimately was not used in the rescue, was built to
               Stanton's specifications, and that it was not deployed
               only because too much water had been drained from
               the cave. Stanton, however, denied that was the
               reason, and said he did not recall providing exact
               specifications to Musk.



  https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
tn ANew Case
        Email, 3:19-mc-80224-JSC    Document Of
               Elon Musk Accused A CaveRescuer 3 BeingA
                                                 Filed 09/13/19  PageAn...
                                                        "Child Rapist" 45 of Page
                                                                             49 12 of 16




             "We didn't use the tube because rescue operations
             were already well underway and it didn't have the
             necessary life support systems," Stanton said to
             BuzzFeed News on Facebook Messenger. "Essentially,
             it wasn't developed enough. I do think it has promise
             in certain situations and I hope they keep working on
             it to get it in shape for evaluation and to be
             considered as a viable alternative in future
             underwater rescue scenarios."


             In another claim, Musk noted that "the alleged threat
             of a lawsuit" from Unsworth "magically appeared
             when I raised the issue" on Twitter last week and that
             nothing had been sent prior to his outburst. L. Lin
             Wood, Unsworth's lawyer, provided BuzzFeed News
             with confirmation showing that he had sent a note
             titled "Fwd: Defamation of Vernon Unsworth"
             containing the legal letter to the appropriate email
             address for Musk's office at SpaceX on Aug. 6.

             BuzzFeed News corresponded with the Tesla and
             SpaceX CEO at a separate, personal email address that
             two sources confirmed belonged to Musk. One source,
             who had previously worked for Musk, noted that the
             email address can be accessed by the billionaire and
             his assistants. The source noted that it was not
             uncommon for Musk to personally respond to
             reporters and other people through that account.




https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations...   9/13/2019
' * ^ ANew Case
           Email, 3:19-mc-80224-JSC    Document
                  Elon Musk Accused A Cave         3 Being
                                           Rescuer Of Filed A
                                                            09/13/19   PageAn...
                                                              "Child Rapist" 46 of Page
                                                                                   49 13 of 16




                Wood did not respond to questions asking him to
                more specifically address each of Musk's accusations,
                but suggested that he was moving closer to legal
                action.


                "Today the rich and powerful seem all too ready to
                tweet falsities in the hope and expectation that their
                wealth and position will protect them," he wrote in a
                statement. "Pedophilia is too serious an issue to leave
                unchallenged. If Mr. Musk believes his wealth affords
                him protection from his lies and Twibels, he is sadly
                mistaken."


                Here are the emails Elon Musk sent to BuzzFeed
                News reporter Ryan Mac


                     From: Elon Musk < redacted >
                  I Date: Thu, Aug 30, 2018 at 6:43 PM
                     Subject: RE: BuzzFeed News: Unsworth legal
                     letter
                  : To: "ryan.mac@buzzfeed.com"

                     Off the record


                     I suggest that you call people you know in
                     Thailand, find out what's actually going on
                     and stop defending child rapists, you fucking
                     asshole. He's an old, single white guy from
                     England who's been traveling to or living in
                     Thailand for 30 to 40 years, mostly Pattaya


   https://www.buzzfeednews.coin/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
        Case 3:19-mc-80224-JSC
^ A New Email,                      Document
               Elon Musk Accused A Cave         3 Being
                                        Rescuer Of Filed A09/13/19  Page
                                                           "Child Rapist"  47 of Page
                                                                          An...  49 14 of 16




                  Beach, until moving to Chiang Rai for a child
                  bride who was about 12 years old at the time.
                  There's only one reason people go to Pattaya
                  Beach. It isn't where you'd go for caves, but it
                  is where you'd go for something else. Chiang
                  Rai is renowned for child sex-trafficking.


                  He may claim to know how to cave dive, but
                  he wasn't on the cave dive rescue team and
                  most of the actual dive team refused to hang
                  out with him. I wonder why...


                  https://www.google.com/search?
                  q=chiang+rai+child+trafficking&ie=UTF-8&oe=I
                  us&client=safari



                  As for this alleged threat of a lawsuit, which
                  magically appeared when I raised the issue
                  (nothing was sent or raised beforehand), I
                  fucking hope he sues me.

                  ***



                  From: Elon Musk < redacted >
                  Date: Thu, Aug 30, 2018 at 7:16 PM
                  Subject: Fwd: Letters
                  To: "ryan.mac@buzzfeed.com"
                  On background


                  Unsworth also said I was asked to leave by the
                  Thai govt, which is utterly false. Thai Prime



https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
r   •   V
              A New Case
                    Email, 3:19-mc-80224-JSC    Document
                           Elon Musk Accused A Cave         3 Being
                                                    Rescuer Of Filed A
                                                                     09/13/19   PageAn...
                                                                       "Child Rapist" 48 of Page
                                                                                            49 15 of 16




                              Minister thanked me personally per attached
                              docs. I went all the way to area 3 with the Thai
                              SEAL team, who were awesome. Never saw
                              Unsworth at any point. Was told he was
                              banned from the site.



                              It is also total bs that the mini-sub wouldn't
                              fit through the caves. It was designed and
                              built to specifications provided to me directly
                              by Stanton and the actual dive team. The only
                              reason it wasn't used was that they were able
                              to drain almost all the water out of the caves,
                              so the underwater portion was very short, and
                              the monsoon arrived later than expected.


                              Those pumps were critical. Some of the Tesla
                              team helped with electrical power, but major
                              credit to whoever provided those pumps. They
                              were amazing. Tm told they were from some
                              company in India.




                         Help us break more stories. If you want
                         to support reporting like this, make a
                         contribution to BuzzFeed News.


                                   Ryan Mac is a senior                 Mark Di Stefano is a med
                                   tech reporter for                    and politics corresponder




            https://www.buzzfeednews.com/article/ryanmac/elon-musk-thai-cave-rescuer-accusations... 9/13/2019
^   *111A New Case
              Email, 3:19-mc-80224-JSC    Document
                     Elon Musk Accused A Cave         3 BeingA
                                              Rescuer Of Filed 09/13/19  PageAn...
                                                                "Child Rapist" 49 of Page
                                                                                     49 16of 16



                            BuzzFeed News and is                  BuzzFeed News and is b£
                            based in San Francisco.               in London.

                            Contact Ryan Mac at                   Contact Mark Pi Stefano
                                                                     I.         ^1...   t




                            for BuzzFeed News and ii
                            L. _ -   --I   r>__




    https://www.buzzfeednews.com/article/ryanmac/elon-musk.-thai-cave-rescuer-accusations...   9/13/2019
